                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

AMGUARD INSURANCE COMPANY,

                     Plaintiff,

v.                                               CIVIL NO. 18-CV-11952


FIRE SYSTEMS OF MICHIGAN, INC
and INDUSTRIAL STEAM CLEANING, INC.,

                Defendants.
__________________________________/

                  ORDER GRANTING JOINT MOTION TO EXTEND
                      SCHEDULING ORDER DEADLINES

       This matter has come before the court on the “Joint Motion to Extend Certain

Scheduling Order Deadlines” filed on November 27, 2018. Upon review of the motion

and brief, and with the concurrence of defendants, the court will grant the motion in part.

Therefore,

       IT IS ORDERED that the “ Joint Motion to Extend Certain Scheduling Order

Deadlines [ Dkt # 31] is GRANTED IN PART. The dates are as follows:

       a. Plaintiff’s Expert Report is due on or by January 29, 2019;

       b. Plaintiff’s expert must be available and prepared for a deposition on or

          before February 22, 2019;

       c. Defendants’ Expert Reports are due on or by February 25, 2019;

       d. Defendants’ experts must be available and prepared for a deposition on or

          before March 11, 2019;

       e. Final witness lists are due on or be March 11, 2019;
      f. Discovery deadline is March 25, 2019;

      g. Dispositive Motion filing deadline is April 25, 2019;

      h. JFPTO and all trial documents due by July 29, 2019;

      i.   Final Pretrial Conference is 8/5/2019 at 2:00 pm, in Port Huron, MI

      j.   Trial is set for August 19, 2019 at 9:00 am.



                                           S/Robert H. Cleland
                                          ROBERT H. CLELAND
                                          UNITED STATES DISTRICT JUDGE




Dated: December 19, 2018




I hereby certify that a copy of the foregoing document was mailed to counsel of record
and/or pro se parties on this date, December 19, 2018, by electronic and/or ordinary
mail.




                                           S/Lisa Wagner
                                          Case Manager and Deputy Clerk
                                          (810) 292-6522
